IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


FRANK JAMES CAPOZZI, SR.,                : No. 90 MM 2016
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
COMMON PLEAS COURT OF LUZERNE            :
COUNTY,                                  :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

      AND NOW, this 6th day of September, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.